May 15, 2008


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042


Ms. Sharon E. Callaway
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209


Mr. Robin C. Gibbs
Gibbs & Bruns, L.L.P.
1100 Louisiana, Suite 5300
Houston, TX 77002


Mr. David J. Beck
Beck Redden & Secrest, L.L.P.
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010


Mr. Jesse Gamez
Law Offices of Jesse Gamez
111 E Commerce
San Antonio, TX 78205
Ms. Nina Cortell
Haynes & Boone, LLP
901 Main Street, Suite 3100
Dallas, TX 75202


Mr. Ricardo G. Cedillo
Davis, Cedillo & Mendoza, Inc.
755 E. Mulberry Ave., Suite 500
San Antonio, TX 78212-3135


Honorable Joe Frazier Brown Jr.
Bexar County Courthouse
57th Judicial District Court
100 Dolorosa
San Antonio, TX 78205

Mr. Jack C. Nickens
Nickens Keeton Lawless Farrell & Flack
600 Travis, Suite 7500
Houston, TX 77002

RE:   Case Number:  08-0289
      Court of Appeals Number:  04-08-00261-CV
      Trial Court Number:  2008-CI-04864






Style:      IN RE  CITIGROUP GLOBAL MARKETS, INC., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas granted the Joint Emergency Motion to
Stay or Abate Mandamus proceedings Pursuant to  Settlement  and  issued  the
enclosed abatement order in the above referenced-cause.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Keith E. Hottle    |
|   |Mr. Charles R. Watson  |
|   |Jr.                    |